 1

 2                             UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4   DAVID JERRY PAULE,                            Case No. 2:20-cv-01362-GMN-DJA

 5          Plaintiff,                             ORDER

 6   v.

 7   BOB FAULKNER, et al.,

 8          Defendants.

 9

10         This action is proceeding on a pro se civil rights First Amended Complaint filed

11 pursuant to 42 U.S.C. § 1983 by David Jerry Paule, a state prisoner. ECF No. 6. On May

12 13, 2021, the Court issued an order permitting Plaintiff’s claim of deliberate indifference to

13 serious medical needs to proceed against Defendants Calvin Johnson, Monique

14 Hubbard-Pickett and John “Bob” Faulkner. ECF No. 10. Given the nature of the claim

15 the Court permitted to proceed, the Court stayed the action for 90 days to allow Plaintiff

16 and Defendants an opportunity to settle their dispute before the $350.00 filing fee is paid,

17 an answer is filed, or the discovery process begins. Id. at 2. The Court further provided

18 that any party could, within 21 days of the order, move to exclude this case from

19 mediation. Id.

20         The defendants timely moved to exclude this case from mediation (ECF No. 11)

21 and, after discussions with Plaintiff, have filed an unopposed motion (ECF No. 12) to

22 vacate their motion to exclude. Nevertheless, in the latter motion, Defendants have

23 indicated that the parties have “agreed that, because of their excellent working

24 relationship, there is no need to waste court resources on third-party intervention, they

25
 1 should not proceed to early mediation and instead jointly request a status check regarding

 2 submission of a settlement agreement concurrent with the” Attorney General’s duty to file

 3 the 90-day report that typically follows mediation. ECF No. 12 at 2.

 4           Accordingly,

 5           THE COURT ORDERS that Defendants’ Unopposed Motion to Vacate Defendants’

 6 Motion to Exclude Case from Mediation (ECF No. 12) is GRANTED.

 7           THE COURT FURTHER ORDERS that Defendants’ Motion to Exclude Case from

 8 Mediation is DENIED without prejudice.

 9           THE COURT FURTHER ORDERS that the Office of the Attorney General shall file

10 a report regarding the status of a settlement agreement both 45 days from entry of this

11 order and again concurrent with the Attorney General’s existing duty to file a 90-day

12 report.

13           THE COURT FURTHER NOTIFIES the parties that, at this time, this case will not

14 be referred to the Court’s Inmate Early Mediation Program. The Court does so to allow

15 the parties an opportunity to resolve this matter without third-party intervention. However,

16 the Court reserves its decision whether to refer this case to the Inmate Early Mediation

17 Program if the parties do not reach a settlement.

18

19   DATED this 8th of June 2021

20
                                                       Daniel J. Albregts
21                                                     United States Magistrate Judge

22

23

24
                                                 2
25
